Office of Harris County District Clerk - Marilyn Burgess                    Page 1 of 2
        Case 4:19-cv-02233 Document 1-2 Filed on 06/21/19 in TXSD Page 1 of 13



 HCDistrictclerk.com             PUENTE, WILLFREDO vs. GEOVERA SPECIALTY                                6/21/2019
                                 INSURANCE COMPANY
                                 Cause: 201935476  CDI: 7   Court: 011

 APPEALS
 No Appeals found.

 COST STATMENTS
 No Cost Statments found.

 TRANSFERS
 No Transfers found.

 POST TRIAL WRITS
 No Post Trial Writs found.

 ABSTRACTS
 No Abstracts found.

 SETTINGS
 No Settings found.

 NOTICES
 No Notices found.

 SUMMARY
 CASE DETAILS                                                CURRENT PRESIDING JUDGE
 File Date                5/22/2019                          Court        011th
 Case (Cause) Location                                       Address      201 CAROLINE (Floor: 9)
                                                                          HOUSTON, TX 77002
 Case (Cause) Status      Active - Civil
                                                                          Phone:7133686020
 Case (Cause) Type        Debt/Contract - Consumer/DTPA
                                                             JudgeName    KRISTEN BRAUCHLE HAWKINS
 Next/Last Setting Date   N/A
                                                             Court Type   Civil
 Jury Fee Paid Date       6/17/2019



 ACTIVE PARTIES
 Name                                             Type                                          Post Attorney
                                                                                                Jdgm
 PUENTE, WILLFREDO                                PLAINTIFF - CIVIL                                  GERGUIS,
                                                                                                     MARIA
                                                                                                     RIZKALLA
 GEOVERA SPECIALTY INSURANCE COMPANY              DEFENDANT - CIVIL                                  THOMPSON,
                                                                                                     RHONDA
                                                                                                     JOANN
                                                                                                     HARDER
 GEOVERA SPECIALTY INSURANCE COMPANY              REGISTERED AGENT



 INACTIVE PARTIES
 No inactive parties found.


                                                                                                      EXHIBIT 2
https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=CiWCQ9GG... 6/21/2019
Office of Harris County District Clerk - Marilyn Burgess                    Page 2 of 2
        Case 4:19-cv-02233 Document 1-2 Filed on 06/21/19 in TXSD Page 2 of 13


 JUDGMENT/EVENTS
 Date  Description                                    Order      Post Pgs Volume Filing                       Person
                                                      Signed     Jdgm     /Page Attorney                      Filing
 6/17/2019        JURY FEE PAID (TRCP 216)                              0
 6/17/2019        ANSWER ORIGINAL PETITION                              0                  THOMPSON,          GEOVERA
                                                                                           RHONDA JOANN       SPECIALTY
                                                                                           HARDER             INSURANCE
                                                                                                              COMPANY
 6/17/2019        JURY FEE PAID (TRCP 216)                              0
 5/22/2019        ORIGINAL PETITION                                     0                  GERGUIS, MARIA     PUENTE,
                                                                                           RIZKALLA           WILLFREDO



 SERVICES
 Type    Status                           Instrument Person      Requested Issued Served Returned Received Tracking Deliver
                                                                                                                    To
 CITATION    SERVICE        ORIGINAL                  GEOVERA 5/22/2019           5/23/2019 5/30/2019       6/20/2019   73628432     CVC/CTM
 (INSURANCE RETURN/EXECUTED PETITION                  SPECIALTY                                                                      SVCE BY
 COMMISSION)                                          INSURANCE                                                                      CERTIFIED
                                                      COMPANY                                                                        MAIL
         1455 OLIVER RD FAIRFIELD CA 94534



 DOCUMENTS
 Number               Document                                                                            Post Date            Pgs
                                                                                                          Jdgm
 85757345             Defendant Geovera Specialty Insurance Company's Original Answer                          06/17/2019      2
 85543815             Certified Mail Receipt                                                                   05/28/2019      1
 85459038             Certified Mail Tracking Number (7018 1830 0001 4423 7964)                                05/23/2019      2
 85384431             Plaintiff's Original Petition                                                            05/22/2019      22
  ·>   85384432       Case Information Sheet                                                                   05/22/2019      1
  ·>   85384433       Civil Process Request                                                                    05/22/2019      2
  ·>   85384434       Filing letter                                                                            05/22/2019      1




https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=CiWCQ9GG... 6/21/2019
Case 4:19-cv-02233 Document 1-2 Filed on 06/21/19 in TXSD Page 3 of 13
Case 4:19-cv-02233 Document 1-2 Filed on 06/21/19 in TXSD Page 4 of 13
Case 4:19-cv-02233 Document 1-2 Filed on 06/21/19 in TXSD Page 5 of 13
Case 4:19-cv-02233 Document 1-2 Filed on 06/21/19 in TXSD Page 6 of 13
Case 4:19-cv-02233 Document 1-2 Filed on 06/21/19 in TXSD Page 7 of 13
Case 4:19-cv-02233 Document 1-2 Filed on 06/21/19 in TXSD Page 8 of 13
Case 4:19-cv-02233 Document 1-2 Filed on 06/21/19 in TXSD Page 9 of 13
Case 4:19-cv-02233 Document 1-2 Filed on 06/21/19 in TXSD Page 10 of 13
Case 4:19-cv-02233 Document 1-2 Filed on 06/21/19 in TXSD Page 11 of 13
      Case 4:19-cv-02233 Document 1-2 Filed on 06/21/19 in TXSD Page 12 of 13                               6/17/2019 9:41 AM
                                                                                 Marilyn Burgess - District Clerk Harris County
                                                                                                      Envelope No. 34413088
                                                                                                          By: Carolina Salgado
                                                                                                     Filed: 6/17/2019 9:41 AM

                                      CAUSE NO. 2019-35476

WILLFREDO PUENTE                                  §                 IN THE DISTRICT COURT OF
     Plaintiff,                                   §
                                                  §
vs.                                               §
                                                  §                    HARRIS COUNTY, TEXAS
                                                  §
 GEOVERA SPECIALTY INSURANCE                      §
 COMPANY,                                         §
     Defendant.                                   §                    11TH JUDICIAL DISTRICT

             DEFENDANT GEOVERA SPECIALTY INSURANCE COMPANY’S
                            ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

        Comes now Defendant GEOVERA SPECIALTY INSURANCE COMPANY (hereinafter
“Defendant”) and file this, its original answer, and would respectfully show as follows:
                                                  I.
                                       ORIGINAL ANSWER

        1.      Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendant generally

denies the allegations contained within Plaintiff’s Original Petition and demands strict proof

thereon by a preponderance of the evidence in accordance with the laws of the State of Texas.

                                                  II.

                                  DEMAND FOR JURY TRIAL

        2.      Defendant demands a trial by jury.

        WHEREFORE, PREMISES CONSIDERED, Defendant GEOVERA SPECIALTY

INSURANCE COMPANY respectfully prays that Plaintiff take nothing on her claims against

Defendant, that Defendant recover its costs herein, and that it receive such other and further

relief, general or special, at law or in equity, to which it may show itself to be justly entitled.




                                                                                                             1
    Case 4:19-cv-02233 Document 1-2 Filed on 06/21/19 in TXSD Page 13 of 13



                                           Respectfully submitted,

                                           THOMPSON, COE, COUSINS & IRONS, L.L.P.

                                           By:    /s/ Rhonda J. Thompson
                                                 Rhonda J. Thompson
                                                 State Bar No. 24029862
                                                 700 N. Pearl Street, 25th Floor
                                                 Dallas, Texas 75201
                                                 Telephone: (214) 871-8200
                                                 Facsimile: (214) 871-8209
                                                 Email: rthompson@thompsoncoe.com

                                                 Of counsel:
                                                 Susan Sparks Usery
                                                 State Bar No.: 18880100
                                                 Thompson, Coe, Cousins & Irons, LLP
                                                 One Riverway, Suite 1400
                                                 Houston, Texas 77056
                                                 Telephone: (713) 403-8210
                                                 Facsimile: (713) 403-8299
                                                 Email: susery@thompsoncoe.com

                                           ATTORNEYS FOR DEFENDANT
                                           GEOVERA SPECIALTY INSURANCE
                                           COMPANY

                                 CERTIFICATE OF SERVICE

        This is to certify that on the 17th day of June, 2019, a true and correct copy of the
foregoing document was delivered to all counsel of record in accordance with the Texas Rules of
Civil Procedure as follows:

Maria Gerguis
Richard D. Daly
Daly & Black, PC
2211 Norfolk Street, Suite 800
Houston, Texas 77098
mgerguis@dalyblack.com
rdaly@dalyblack.com
ecfs@dalyblack.com
Attorneys for Plaintiff


                                                   /s/ Rhonda J. Thompson_________
                                                   Rhonda J. Thompson




                                                                                             2
